Citation Nr: 0122634	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  97-13 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the August 6, 1991, rating decision of the agency 
of original jurisdiction, which granted a noncompensable 
evaluation for bilateral tinnitus, contained clear and 
unmistakable error.

2.  Entitlement to an extraschedular evaluation for bilateral 
tinnitus.

3.  Entitlement to an effective date prior to February 27, 
1999, for the granting of service connection for hearing loss 
of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1996, October 
1999, and April 2000 of the Department of Veterans Affairs 
(VA) Regional Office (RO), in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  A rating decision of August 6, 1991, implemented the 
April 1991 Board decision that granted service connection for 
right ear hearing loss and tinnitus of the right ear and 
denied service connection for hearing loss and tinnitus of 
the left ear.  Additionally, the RO's decision assigned 
noncompensable ratings for right ear hearing loss and 
tinnitus. 

3.  The veteran was properly notified of the August 6, 1991, 
rating decision, including his appeal rights, and he did not 
disagree with that decision.

4.  The veteran has not pointed to any error of fact or any 
error in the application of the law that would compel the 
conclusion that the result would have been manifestly 
different in that rating action but for the error.

5.  The veteran is currently receiving the maximum schedular 
disability rating for bilateral tinnitus.

6.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.

7.  Service connection for hearing loss of the left ear was 
denied by the  Board of Veterans Appeals in April 1991 and by 
the RO in January 1998.  

8.  On February 27, 1999, the veteran underwent an 
audiological examination that found that the veteran's 
hearing loss of the left ear was caused by or the result of 
his military service.  This audiological examination may be 
considered an informal claim to reopen the veteran's claim.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  The rating decision of August 6, 1991, is final.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) 
(2000).

3.  A claim of clear and unmistakable error in the August 6, 
1991, decision has not been raised.  38 C.F.R. § 3.105(a) 
(2000).

4.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2000).

5.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (2000).

6.  The requirements for an effective date prior to February 
27, 1999, for the granting of service connection for hearing 
loss of the left ear have not been met.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In March 1990, the veteran submitted a claim before the RO 
requesting that service connection be granted for bilateral 
hearing loss and tinnitus.  The veteran underwent an 
audiological examination that produced the following 
diagnosis:

Bilateral hearing loss and tinnitus 
secondary to noise trauma.

See VA Form 10-9034a, Medical Record Report, May 2, 1990.  
Because hearing loss and tinnitus was not shown in the 
veteran's service medical records, the RO concluded that 
service connection for either one of these conditions was not 
warranted and denied the veteran's claim.  

The veteran was notified of the decision and he appealed to 
the Board for review.  The Board, in April 1991, subsequently 
granted service connection for hearing loss of the right ear 
and tinnitus.  However, the Board concluded that the 
veteran's tinnitus was the result of the veteran's 
sensorineural hearing loss.  Service connection was not 
granted for hearing loss of the left ear.  

The claim was returned to the RO and in August 1991 the RO 
assigned noncompensable ratings for the right ear disability 
and tinnitus.  Said evaluations were awarded in conjunction 
with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 6100 and 6260 (1990).  The effective dates 
of both ratings was March 29, 1990 - the date that the RO 
received the veteran's claim for benefits.  

The veteran was notified of both the RO's decision and the 
Board's ruling.  He subsequently requested 
"reconsideration" of the Board's decision.  Reconsideration 
was denied in January 1992.  In March 1996, the veteran 
underwent an audiological examination in order to determine 
the severity of the veteran's service-connected ear-related 
disabilities.  Upon completion of the exam, the examiner 
provided the following diagnoses:

1.  Bilateral sensorineural hearing loss 
secondary to noise exposure to consistent 
with his noise exposure in the military.
2.  Chronic tinnitus secondary to the 
hearing loss.

The results were forwarded to the RO, which, in turn, denied 
the veteran's request for compensable evaluations for 
tinnitus and hearing loss of the right ear.  VA Form 21-6796, 
Rating Decision, May 17, 1996.  The veteran was notified of 
this decision; he subsequently submitted a notice of 
disagreement.  

In conjunction with his appeal, in August 1997, the veteran 
provided testimony before an RO Hearing Officer.  During his 
testimony, the veteran stated that he had difficulty in 
hearing voices and television sounds.  He also claimed that 
he suffered from buzzing/tinnitus nearly all of the time.  
The veteran's wife merely confirmed the testimony of the 
veteran.

To corroborate his testimony, the veteran submitted copies of 
private hearing examination reports that were accomplished in 
March 1997.  The reports confirmed the presence of hearing 
loss in both ears.  The following impression was given by one 
of the examiners:

	. . . Bilateral high frequency 
sensorineural hearing loss.  This is 
probably due to a combination of acoustic 
trauma and aging.  I think his tinnitus 
is secondary to his sensorineural hearing 
loss.

After reviewing the veteran's hearing transcript and the new 
medical information, the RO concluded that the medical and 
testimonial evidence still did not support a compensable 
evaluation for either tinnitus or hearing loss of the right 
ear.  

Then in December 1998, the Board reviewed the two issues on 
appeal.  With respect to the first issue involving a 
compensable evaluation for right ear hearing loss, the Board 
concluded that the veteran's hearing test results did not 
meet the criteria necessary for a compensable evaluation.  
Thus, the veteran's request for an increased evaluation was 
denied.  Concerning the other issue involving tinnitus, the 
Board remanded the claim for the purpose of obtaining 
additional clarifying medical information.  

As a result of the Board's remand, the veteran was given 
audiological examinations  in February and March 1999.  The 
examiner opined that because the veteran had a history of 
unprotected noise exposure and acoustic trauma, he probably 
developed sensorineural hearing loss and tinnitus in both 
ears.   Upon reviewing the exam report, the RO decided that a 
10 percent disability rating would be assigned for tinnitus.  
The effective date of the award was October 24, 1995, the 
date of claim.  Additionally, service connection was granted 
for hearing loss of the left ear, and a disability rating of 
30 percent was assigned for bilateral hearing loss.  The 
effective date of this rating was February 27, 1999.  

The veteran was notified of this decision and in January 
2000, the veteran's accredited service representative 
submitted a statement suggesting that the RO's rating 
decision of August 6, 1991, was clearly and unmistakably 
erroneous.  The representative also asked that an earlier 
effective date be assigned for the compensable evaluation for 
tinnitus.  

Eleven months later, in November 2000, the veteran submitted 
a statement claiming that he disagreed with the effective 
date assigned for the 30 percent rating for bilateral hearing 
loss.  He stated that the RO and the Board erred when they 
did not award service connection for hearing loss of the left 
ear effective March 29, 1990.  To support his contentions, in 
his VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran expressed his disagreement with the way the VA 
previously assessed the facts before it.  He did not aver 
that either the Board or the RO ignored or misapplied any 
laws, regulations, or statutes.  Instead, he contended that 
both the RO and the Board disregarded the facts before it, 
and thus denied him benefits.

II.  Analysis

A.  Clear and Unmistakable Error - RO's Decision 

The veteran has also claimed that the RO committed error when 
it issued its August 6, 1991, rating decision.  However, 
prior to discussing the veteran's disagreement with the RO's 
rating decision, the Board must ensure that the tenets of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been followed.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
concludes that VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

With regard to the duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, the appellant was notified 
in the RO's Statement of the Case, dated April 2, 2001, of 
the laws pertaining to clear and unmistakable error in a RO's 
decision. 

With regard to the duties under the VCAA to notify the 
appellant of any evidence needed to substantiate and complete 
a claim and to assist the appellant in obtaining evidence 
necessary to substantiate the claim, the Board notes that a 
claim of clear of unmistakable error in an RO's decision is 
based on the evidence of record when that decision was made.  
38 C.F.R. § 20.1403(b) (2000).  Although this case involves 
an RO's decision issued in August 1991, it does not involve 
any relevant documents possessed by VA not later than 90 days 
before the August 1991 decision.  The appellant has not 
referred to any evidence other than the evidence that was 
before the RO in August 1991 that might be considered by the 
Board in this case, and, in accordance with the nature of a 
clear and unmistakable error claim, his arguments pertained 
to the evidence that was before the RO in August 1991.  Thus, 
although the Court noted in Holliday v. Principi that claims 
of clear and unmistakable error in a decision "could not be 
universally excluded from coverage under the VCAA's notice 
and duty-to-assist provisions," the Board concludes that 
there is no other notice or assistance that the Board could 
render to the veteran in this case.  Holliday v. Principi, 14 
Vet. App. 280 (2001).  Concerning this, the Board notes that 
there is no additional evidence to obtain in the case and, by 
notifying the veteran and his representative of the various 
laws and regulations concerning clear and unmistakable error 
in an RO's decision, the Board has notified him of 
"'information' as to the state of the law on" clear and 
unmistakable error and has provided him with "an explanation 
as to what would be required to state a valid CUE claim."  
Ibid.  

With regard to notifying the veteran of the provisions of the 
VCAA itself, the Board concludes that, in the circumstances 
of this case, such notification would serve no useful purpose 
and would unnecessarily impose additional burdens on the 
Board with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
has satisfied its duties to notify and to assist the 
appellant in this case, and further notification would only 
serve to delay a ruling on the veteran's motion.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding to all 
field offices of the Department as to written conclusions 
based on the evidence on file at the time the veteran is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority or 
except as provided in 38 C.F.R. § 3.105 (2000).  The veteran 
has one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. § 3.160(d) and 20.302(a) (2000).

A rating decision of August 6, 1991, implemented the Board's 
April 1991 decision.  It also assigned noncompensable 
evaluations for hearing loss and tinnitus of the right ear.  
He was subsequently notified of that decision; he did not 
file a timely notice of disagreement.  An appeal is not 
perfected unless a timely and adequate substantive appeal is 
filed.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2000).  
The veteran did not file a notice of disagreement or any 
other correspondence within the year after notification of 
the August 1991 rating action that could be considered a 
disagreement with that RO's decision.  As such, the August 
1991 rating decision is considered final.  38 U.S.C.A. § 7105 
(West 1991).

A clear and unmistakable error claim is a collateral attack 
on a final regional office decision.  Smith (William) v. 
Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  Clear and 
unmistakable error is a very specific and unique type of 
error.  It is the kind of legal or factual error that demands 
the conclusion that the result of the decision would have 
been greatly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See Russell 
v. Principi, 3 Vet. App. 310 (1992).  

Simply to claim clear and unmistakable error on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Also, broad 
allegations of failure to follow regulations or any other 
non-specific claim of error does not classify as clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993), motion for 
review en banc denied Feb. 3, 1994 (per curium).  If a 
veteran raises clear and unmistakable error, there must be 
some degree of specificity as to what the alleged error is 
and, that if true, would be clear and unmistakable error on 
its face, with persuasive reasons given as to why the result 
would have been manifestly different but for the alleged 
error.  Id., Scott v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

The veteran argues that the RO merely made a mistake in its 
decision.  He has contended that the RO misinterpreted the 
medical records before it.  However, he does not contend that 
all of the evidence was not before the adjudicator, or that 
the RO incorrectly applied statutory regulations or 
provisions.  He merely expresses disagreement with how the RO 
evaluated the facts before it.  In accordance with Russell v. 
Principi, 3 Vet. App. 310 (1992), Newman v. Brown, 5 Vet. 
App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 40 (1993), the 
Board finds that no valid claim of error as to this claim has 
been raised, and the claim is denied.

B.  Extraschedular Evaluation - Tinnitus

The veteran claims that he should have been given a rating in 
excess of 10 percent for his service-connected right ear 
tinnitus.  Under the prior provision of the rating schedule, 
persistent tinnitus, as a symptom of head injury, concussion, 
or acoustic trauma, warranted a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 6260 (effective prior to June 
11, 1999).  Under the revised provision, recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (effective June 11, 1999).  There is no other 
compensable schedular evaluation for tinnitus, and neither 
version of the rating schedule authorizes a schedular rating 
higher than 10 percent for tinnitus.

Yet, consideration must also be given as to whether the RO 
should have referred the veteran's case for extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  While the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it does have the 
jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).

This claim originally stems from the veteran's appeal of the 
May 1996 RO's decision that found that the evidence did not 
support a compensable evaluation for his tinnitus.  Although 
he was subsequently granted a 10 percent rating in October 
1999, with an effective date of October 24, 1995, said rating 
was not the highest rating that could be awarded.  That is, 
although that was the highest schedular rating available, an 
extraschedular rating could have been additionally assigned.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, this issue remains before the Board.

Having noted this, it is the conclusion of the Board that the 
veteran has been given ample opportunity to submit evidence 
and argument since 1996 with respect to this issue.  Yet, in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).  In this case, there 
is no evidence that the veteran's tinnitus has in any way 
interfered with employment in a way not contemplated by the 
rating schedule, nor has it resulted in frequent 
hospitalizations.  There is no earning capacity impairment 
alleged as due exclusively to the service-connected 
disability, nor have frequent hospitalizations for that 
disability been asserted or demonstrated.  In short, the 
rating assigned for the service-connected disability at issue 
fully compensates the veteran for the loss in earning 
capacity attributable solely to that disability.

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
the Board finds that the manifestations shown by the evidence 
to result from the veteran's service-connected tinnitus do 
not support an evaluation in excess of 10 percent.  The 
preponderance of the evidence is against the claim.

C.  Earlier Effective Date

The veteran claims that the RO should have granted an 
effective date prior to February 27, 1999, when it awarded 
service connection for hearing loss of the left ear.  With a 
claim for service connection, the effective date of an award 
will be (1) the day following separation from active service 
or the date entitlement arose if the claim is received within 
one year after separation from service, or (2) the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2)(i) (2000).  With a 
reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) and (r) 
(2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.157 (2000).

The veteran originally applied for service connection for 
hearing loss of left ear in March 1990.  Service connection 
was denied in May 1990, and the veteran appealed to the 
Board, which subsequently denied the appeal.  He then 
requested reconsideration of the decision and reconsideration 
was denied in January 1992.  Six years later, in January 
1998, service connection for hearing loss of the left ear was 
again denied by the RO.  The veteran was notified of this 
decision in January 1998 but he did not appeal that decision.  
Hence, that decision became final.

In February 1999, the veteran underwent a VA audiological 
examination that concluded that the veteran's hearing loss of 
the left ear was related to his military service.  The 
audiological examination was then forwarded to the RO for 
review.  Pertinent VA regulations state that a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157 (2000).  The Board finds that a February 27, 1999, VA 
examination report constituted an informal claim [for 
benefits] to reopen the veteran's case.  

In accordance with the statute, the Board finds that the 
earliest possible effective date for the grant of entitlement 
to service connection for hearing loss of the left ear is 
February 27, 1999, the date of his informal claim to reopen 
his case for service connection.  Accordingly, the Board 
finds that the criteria for entitlement to an effective date 
earlier than February 27, 1999, for the grant of entitlement 
to service connection for left ear hearing loss are not met 
and the veteran's claim therefor is denied.  38 U.S.C.A. §§ 
5108, 5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.114, 3.156, 3.400 (2000).


ORDER

1.  Having found that the veteran has failed to comply with 
the legal requirements to plead a claim of clear and 
unmistakable error with respect to the August 6, 1991, rating 
decision of the agency of original jurisdiction, which 
granted a noncompensable evaluation for bilateral tinnitus, 
the appeal is denied.

2.  Entitlement to an extraschedular evaluation for bilateral 
tinnitus is denied.

3.  Entitlement to an effective date prior to February 27, 
1999, for the granting of service connection for hearing loss 
of the left ear is denied. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

